AVENANT N°9 À LA CONVENTION DU 11 AOÛT 1969 REGISSANT LA RECHERCHE ET

L'EXPLOITATION DES HYDROCARBURES DANS LA ZONE TERRESTRE DE LA
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO

ENTRE :

(1)

ET:

(2)

La RÉPUBLIQUE DÉMOCRATIQUE DU CONGO, représentée par les Ministres ayant
respectivement les Hydrocarbures et les Finances dans leurs attributions (ensemble, la
"RDC" ou l'Etat")

d’une part,

La SOCIETE CONGOLAISE DE RECHERCHE ET D'EXPLOITATION DE PETROLE
{Concessionnaire}, en sigle « SOCOREP SA  », société anonyme avec conseil
d'administration, avec un capital social de 1.428.723.275 Francs congolais, immatriculée
au Registre du Commerce et du Crédit Mobilier de Kinshasa, République Démocratique
du Congo, sous le numéro CD/KIN/RCCM/14-B-4771, et titulaire du numéro national
d'identification C 19497 U, dont le siège est situé au 11ème étage, Immeuble BCDC, Bd du
30 juin, Commune de la Gombe, Kinshasa, République Démocratique du Congo (ci-après
dénommée "SOCOREP"), dûment représentée par Monsieur Arthur GUERIOT pour les

hnraine Ane nränantne nt

AVENANT N°9 À LA CONVENTION DU 11 AOÛT 1969 REGISSANT LA RECHERCHE ET

L'EXPLOITATION DES HYDROCARBURES DANS LA ZONE TERRESTRE DE LA
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO

ENTRE :

(t)

ET:

La RÉPUBLIQUE DÉMOCRATIQUE DU CONGO, représentée par les Ministres ayant
respectivement les Hydrocarbures et les Finances dans leurs attributions (ensemble, la
"RDC" ou l'Etat")

d'une part,

La SOCIETE CONGOLAISE DE RECHERCHE ET D'EXPLOITATION DE PETROLE
(Concessionnaire), en sigle « SOCOREP SA  », société anonyme avec conseil
d'administration, avec un capital social de 1.428.723.275 Francs congolais, immatriculée
au Registre du Commerce et du Crédit Mobilier de Kinshasa, République Démocratique
du Congo, sous le numéro CD/KIN/RCCM/14-B-4771, et titulaire du numéro national
d'identification C 19497 U, dont le siège est situé au 11ème étage, Immeuble BCDC, Bd du
30 juin, Commune de la Gombe, Kinshasa, République Démocratique du Congo (ci-après
dénommée "SOCOREP"), dûment représentée par Monsieur Arthur GUERIOT pour les

hnenine dae nrhcnniac et
(5)

La SOCIETE POUR LE DEVELOPPEMENT PETROLIER DU LITTORAL CONGOLAIS
(Amodiataire), en sigle « LIREX SARL », société à responsabilité limitée, avec un capital
social de 36.595.368 Francs congolais, immatriculée au Registre du Commerce et du
Crédit Mobilier de Kinshasa, République Démocratique du Congo, sous le numéro
CD/KIN/RCCM/14-B-4772, et titulaire du numéro national d'identification C 27388 X, dont
le siège est situé au 11ème étage, Immeuble BCDC, Bd du 30 juin, Commune de la
Gombe, Kinshasa, République Démocratique du Congo (ci-après dénommée "LIREX"),
dûment représentée par Monsieur Arthur GUERIOT pour les besoins des présentes),

(Ensemble avec SOCOREP, PERENCO-REP, KINREX et LIREX, les "Sociétés”"),
d'autre part.

Ci-après désignées individuellement la société "Partie" et/ou collectivement les "Parties"
pour les sociétés et L'Etat.

ETANT ENTENDU QUE :

(A)

(C)

(E)

Les Parties sont liées par la convention du 11 août 1969, approuvée par l'Ordonnance
Présidentielle n° 69-215 du 14 octobre 1969, régissant l'exploration et l'exploitation des
hydrocarbures dans la zone terrestre de la République Démocratique du Congo, telle que
successivement modifiée par l'avenant n°1 du 11 août 1969, l'avenant n°2 du 10 février
1976, l'avenant n°3 du 25 mars 1976, l'avenant n°4 du 10 février 1979, l'avenant n°5 du
10 mars 1993, l'avenant n°6 du 20 novembre 1998, l'avenant n°7 du 20 novembre 1998
et l'avenant n°8 du 26 octobre 2001.

La Convention régit les activités de recherche et de production des hydrocarbures solides,
liquides et gazeux par les Sociétés dans la zone terrestre en République Démocratique
du Congo au titre des concessions terrestres d'exploitation pétrolière n°179, n°180 et
n°191 (ci-après les "Concessions'), et prévoit notamment la stabilité juridique,
économique, fiscale et douanière des activités d'exploration et de production, et des droits
miniers qui en découlent.

Conformément aux stipulations de la Convention, les Concessions ont fait l'objet d’un
premier renouvellement, entraînant la prorogation de leur durée jusqu'au 19 octobre 2029
pour les Concessions n°179 et n°180 et jusqu'au 27 mars 2034 pour la Concession n°191,
et ce suivant les termes des arrêtés ministériels n°23, n°24 et n°25 du 15 juin 2006.

Les Sociétés, ayant respecté leurs obligations contractuelles (telles que stipulées dans la
Convention, y compris dans ses avenants n°1 à n°8), souhaitent engager des nouveaux
travaux de développement, aux fins de valoriser les ressources en Hydrocarbures Gazeux
des Concessions.

Dans le cadre de l'article 5 de la Convention (dernier paragraphe), l'Etat a octroyé aux
Sociétés les droits exclusifs de prospecter, explorer, produire, traiter, stocker raffiner,
transporter, vendre et exporter les hydrocarbures solides, liquides et gazeux extraits de
F 2

k : > 6

#
(F)

leurs gisements de même que les substances associées à ces hydrocarbures et ce
pendant toute la durée des Concessions.

Faisant suite à une sollicitation de l'Etat en 2018, les Sociétés ont présenté, au cours de
différents ateliers de travail, à des délégués de la Présidence de la République, de
l'Assemblée Nationale, du Sénat, de la Primature, des différents Ministères sectoriels dont
les Ministères des Hydrocarbures et des Finances, de la Société Nationale des
Hydrocarbures, de la société civile et de divers experis, le savoir-faire technique du
Groupe PERENCO pour le développement, la production, le transport, le traitement, la
transformation, la vente et l'export de ressources d'Hydrocarbures Gazeux (ci-après les
« Ateliers Techniques »). Dans ce cadre, les Sociétés ont notamment pu présenter
différentes réalisations du Groupe PERENCO pour le développement des Hydrocarbures
Gazeux dans d'autres pays du monde.

En conclusion des Ateliers Techniques, les Sociétés ont présenté à l'Etat différents projets
nofionnels en vue d'une possible mise en valeur des ressources gazières des
Concessions. Compte tenu des montants très élevés des investissements en
infrastructures nécessaires pour la réalisation des Projets de Valorisation du Gaz (tels que
définis à l'article 1 ci-dessous), l'Etat et les Sociétés ont convenu d'apporter les
amendements nécessaires à la Convention, dont la mise en place d'une fiscalité adaptée
en vue de la réalisation desdits projets.

La Loi n° 15/042 du 1er août 2015 portant Régime Général des Hydrocarbures et le Décret
n° 16/010 du 19 avril 2016 portant Réglement d'Hydrocarbures trouveront leur application
pour toutes les matières ne faisant pas l'objet d'une stabilité juridique, économique, fiscale,
et des droits miniers au sens de la Convention. Ainsi, les dispositions relalives à la
protection de l'environnement, du patrimoine culturel, de la sécurité et de l'hygiène issues
des lois et du décret précité s'imposent aux Sociétés.

Dans le cadre du présent avenant et compte tenu de l'importance des montants à investir
pour la réalisation des Projets de Valorisation du Gaz, et de l'intérêt de la RDC au regard
des retombées socio-économico-environnementales directes et indirectes attendues,
l'Etat accorde le renouvellement des concessions en vue de valoriser l'exploitation des
ressources gazières des concessions et d'anticiper les projets de réduction du torchage.

IL À ETE CONVENU ET ARRETE CE QUI SUIT :
1.

DEFINITIONS

Dans le présent Avenant n° 9 :

"Article" signifie un article du présent Avenant n° 9.

"Ateliers Techniques" a le sens qui lui est donné au point (F) du préambule du présent
Avenant n° 9.

A L
A, Le

3
"Avenant n° 9 signifie le présent avenant à la Convention.

"Comité de Concertation" désigne le Comité de Concertation et de Développement du
Territoire de Muanda (« COCODEM » en sigle).

"Concessions" désignent les concessions terrestres pétrolières n°179, 180 et 191.

"Convention" signifie la convention pétrolière du 11 août 1969 régissant la recherche et
l'exploitation des hydrocarbures dans les concessions terrestres n°179, 180 et 191 de la
zone terrestre de la République Démocratique du Congo et ses différents avenants.

"Date d'Entrée en Vigueur' a le sens qui lui est donné à l'Article 7.1 ci-dessous.
"Date d'Expiration" a le sens qui lui est donné à l'Article 6.1 ci-dessous.

"Date de Renouvellement" désigne respectivement le 1e octobre 2029 pour les
Concessions n°179 et n°180 et le 27 mars 2034 pour la Concession n°191.

"Hydrocarbures Gazeux" désigne l'ensemble des hydrocarbures produits sous forme
gazeuse au niveau de la tête de puits qui seront traités dans les installations des Projets
de Valorisation du Gaz afin de commercialiser du gaz naturel, du GPL, du GNL, et
l'ensemble des sous-produits récupérés dans ces unités de traitement.

"Obligations Fiscales" signifie les obligations fiscales des Sociétés telles que définies à
l'article 1 de l'avenant n°4 de la Convention.

"Projets de Valorisation du Gaz” désigne des projets notionnels futurs visant notamment
le développement, la production, le transport, le traitement, la transformation, la vente et
l'export d'Hydrocarbures Gazeux pour les applications suivantes {non exhaustif) :

la production d'électricité (non couverte par la présente Convention) et pétrochimie
(par des tiers), sous réserve de la signature de contrats de vente de gaz par les
Sociétés avec lesdits tiers apportant les garanties techniques et financières pour la
réalisation de ces projets ;

la production et vente de gaz naturel par les Sociétés à des acheteurs nationaux ou
internationaux, sous réserves de la signature de contrat de vente de gaz naturel par
les Sociétés avec lesdits tiers apportant les garanties techniques et financières par
es acheteurs pour la réalisation de ces projets ;

la production et vente de gaz de pétrole liquéfié (ci-après « GPL ») à destination du
marché domestique à partir des fractions propane-butane du gaz naturel produit par
les Sociétés, sous réserve de la réalisation d'au moins un projet présenté au $ i) ou
i) ci-dessus et la signature de contrats de vente de GPL par les Sociétés avec lesdits

F4

h
2.

22

tiers apportant les garanties techniques et financières pour la réalisation de ces
projets ; et

iv. la production et vente de gaz naturel liquéfié (ci-après le « GNL») par les Sociétés à
destination des marchés nationaux ou internationaux, sous réserve de la signature
de contrats de vente de GNL avec des acheteurs apportant des garanties techniques
et financières pour la réalisation de ces projets.

"Sociétés" signifie les Sociétés SOCOREP, PERENCO, KINREX et LIREX citées au
préambule du présent avenant.

"TVA" désigne la Taxe sur la Valeur Ajoutée.
"USD" désigne le dollar des Etats-Unis d'Amérique.

Tous les termes spécifiquement définis dans la Convention (telle que modifiée par ses
avenants) et qui ne sont pas repris dans les présentes définitions auront les significations
qui leur sont attribuées dans la Convention. En cas de conflit d'interprétation concernant
les définitions données dans le présent Avenant n°9 et celles de la Convention (telle que
modifiée par ses avenants), les définitions données dans le présent Avenant n° 9
prévaudront.

DES ENGAGEMENTS DES SOCIETES

A la Date de l'Entrée en Vigueur, les Sociétés s'engagent à mettre en œuvre un
programme d'études pour l'évaluation des ressources gazières des Concessions (ci-après
les « Etudes »). Les Parties conviennent que la réévaluation des quantités de gaz naturel
libre et/ou associé disponible dans les concessions n° 179, 180 et 191) permettra
d'identifier et calibrer les Projets de Valorisation du Gaz et permettra d'engager les
discussions commerciales avec les tiers en vue de la possible réalisation de ces projets.
Les attestations de ressources (et de réserves, selon le cas) seront certifiées par un
cabinet d'audit indépendant de renommée internationale. Les Sociétés associeront le
inistère des Hydrocarbures aux différentes étapes de restitutions des Etudes.

À la Date de l'entrée en Vigueur, les Sociétés consentiront à l'Etat une avance, sans
intérêts, versée au bénéfice du Trésor Public de quarante millions (40.000.000) USD sur
eurs Obligations Fiscales (ci-après l"Avance").

Cette Avance sera remboursée par l'Etat aux Sociétés par compensation mensuelle avec
trente-cinq pourcent (35%) de la valeur de l'ensemble des Obligations Fiscales des
Sociétés. Cette compensation mensuelle des Obligations Fiscales débutera cent vingt
(120) jours après la Date de l'Entrée en Vigueur et se poursuivra jusqu'au règlement
complet du montant avancé.

si RG
23

24

2.5

2.6

27

2.8

Le paiement de l'Avance ne pourra en aucun cas entraîner une augmentation de la dette
fiscale totale des Sociétés. Lors du paiement de l'Avance, les Sociétés recevront de la
part de la RDC, une attestation écrite constatant le prépaiement de leurs Obligations
Fiscales.

Un bonus d'un montant de cinq millions (5.000.000) USD non remboursable sera payé
à la RDC (au bénéfice du Trésor Public) à la signature du présent Avenant n°9, (le"Bonus
De Signature").

Un bonus de renouvellement des concessions d'un montant de Vingt millions
(20.000.000) USD non remboursable sera payé à la RDC à la Date d'Entrée en Vigueur
(au bénéfice du Trésor Public).

À compter de la Date d'Entrée en Vigueur, les Sociétés s'engagent à contribuer annuellement :

26.1 à la formation du personnel des services de l'Etat à l'initiative du Ministère des
Hydrocarbures, à travers une contribution d'un montant annuel de deux cents mille
(200.000) USD. Le Ministre ayant en charge les Hydrocarbures assurera la sélection
des candidats à ces formations et se chargera, le cas échéant, de la logistique de
voyage nécessaire aux frais de l'Etat,

2.6.2 à la gestion de la Banque des Données du Ministère des Hydrocarbures pour un
montant annuel de cent mille (100.000) USD,

2.6.3 à l'effort d'exploration des bassins sédimentaires de la RDC pour un montant annuel
de cinquante mille (50.000) USD,

2.6.4 au financement des droits de participations de l'Etat à l'Organisation des Pays
Africains Producteurs de Pétrole (APPO) pour un montant annuel de cinquante
mille (50.000) USD.

Les paiements mentionnés aux articles 2.6.1, 2.6.2, 2.6.3 et 2.6.4 ci-dessus seront versés à
la réception d'une demande spécifique écrite visée par le Ministre en charge des
Hydrocarbures conformément à la loi applicable et au présent Avenant. Les contributions
visées aux articles 2.6.1 à 2.6.4 étant annuelles, tout solde constaté au 31 décembre d'un
exercice comptable donné sera reporté sur l'exercice comptable suivant.

À la Date de l'Entrée en Vigueur, les Sociétés s'engagent à mettre en œuvre des projets
sociaux au profit des communautés locales dans les domaines de la santé, de l'éducation,
de la construction ou de la réparation des infrastructures tels qu'initiés par le Comité de
Concertation et approuvés par le Ministre en charge des Hydrocarbures. La contribution
annuelle pour ces projets sera de deux cents mille (200.000) USD.

Les Sociétés coordonnent avec le Comité de Concertation, sous la supervision du
Ministère des Hydrocarbures, la réalisation de ces projets sociaux avec les entreprises

NW 5"

6
2.9

effectuant les travaux nécessaires et adresseront à la RDC un rapport récapitulant
l'ensemble des projets sociaux réalisés au cours de l'année précédente.

Les paiements visés aux Articles 2.6 et 2.8 seront traités comme des dépenses
opérationnelles et seront par conséquent déductibles fiscalement.

| 2.10 À la Date de l'Entrée en Vigueur, les stipulations des Articles 2.6 et 2.8 ci-dessus annulent

et remplacent les stipulations des articles 5 et 8 de l'Avenant n° 8 à la Convention.

2.11 Si les conditions stipulées aux Articles 7.1.1 et 7.1.2 du présent Avenant ne sont pas

| 3

ai

remplies dans les cent quatre-vingts (180) jours à compter de la signature de l'Avenant n°
9, le Bonus De Signature sera converti en une avance, sans intérêt, sur les Obligations
Fiscales des Sociétés. Cette avance sera remboursée selon les modalités prévues à
l'Article 2.2 ci-dessus.

DE LA STABILITE DU REGIME JURIDIQUE, ECONOMIQUE, FISCAL ET DOUANIER

3.1 Conformément à l'article 7 de la Convention, l'Etat garantit aux Sociétés la stabilité

du régime juridique, économique, fiscal et douanier de la Convention (y compris, telle
que modifiée par le présent Avenant n°9 jusqu'à la Date d'Expiration des
Concessions. Par conséquent, à la Date de l'Entrée en Vigueur, le premier
paragraphe de l'article 7 de la Convention est modifié comme suit:

« L'Etat garantit aux Sociétés à partir de la signature de la présente Convention jusqu'à la
Date d'Expiration des Concessions, la stabilité du régime minier, juridique, économique,
fiscal et douanier qui leur est applicable en vertu de la présente Convention et des
dispositions des textes suivants en vigueur à la date de signature de la présente
Convention, sauf dans la mesure où il y est dérogé par la présente Convention : »

32 Sans préjudice de l'Article 5 ci-dessous, les Parties conviennent par le présent

Avenant n° 9 que le régime juridique, économique, fiscal et douanier, notamment
défini aux articles 6, 12 et 13 de la Convention, s'appliquera également dans le cadre
des Projets de la Valorisation du Gaz, qui font partie intégrante des activités de
recherche et d'exploitation des hydrocarbures menées par les Sociétés au titre des
Concessions, et dans les termes et conditions fixés par la Convention (y compris,
telle que modifiée par le présent Avenant n°9).

DES ENGAGEMENTS DE L'ETAT

Dans le cadre des activités des Sociétés pour la réalisation des Projets de Valorisation du
Gaz, et jusqu'à la Date de l'Expiration, l'Etat s'engage à :

Exécuter les actes et décisions dont il est responsable et qui sont nécessaires à la bonne
exécution du présent Avenant n° 9, conformément à la réglementation applicable.

cé

l st #G 7
42

5.1

5.2

6.1

62

S'assurer que les autorités gouvernementales et territoriales émettent et renouvellent les
permis, licences et autorisations nécessaires aux Sociétés le cas échéant, pour les
besoins des Projets de Valorisation du Gaz et pour toute la durée de ces derniers.

DU REGIME FISCAL

Le taux de Royalty appliqué aux ventes d'Hydrocarbures Gazeux par les Sociétés s'établit
à huit pourcent (8%). L'article 6 de la Convention modifié par l'article À de l'Avenant n°4
de la Convention est modifié en conséquence.

La formule de la Royalty sur les ventes d'Hydrocarbures Gazeux (ci-après « Ry_G ») se
calcule de la façon suivante :

Ry_G = CA x 8%
Dans laquelle CA = chiffre d'affaires des Sociétés réalisé au cours du mois M.

Les autres dispositions relatives au calcul, au traitement et à la liquidation de la Royalty
non modifiées par le présent article restent inchangées.

Les exonérations prévues à l'article 1 de l'avenant n°4 de la Convention s'appliqueront
également aux Projets de Valorisation de Gaz. En application de ce qui précède, les
factures que les fournisseurs des sociétés émettront à ces dernières le seront sans TVA.

DU RENOUVELLEMENT DES CONCESSIONS

Conformément à l'article 5 de la Convention, l'Etat accorde par le présent Avenant n°9, le
deuxième renouvellement des Concessions qui expireront vingt (20) ans après leur Date
de Renouvellement (ci-après la « Date d'Expiration »). L'arrêté ministériel de deuxième
renouvellement reprendra les différents éléments de définition de chaque concession
concernée, à savoir les coordonnées géographiques et la superficie.

Conformément à l'article 23 de la Convention, à la Date d'Entrée en Vigueur, la Convention
est automatiquement prorogée jusqu'à l'expiration des Concessions renouvelées dans les
conditions décrites à l'Article 6.1 ci-dessus. À compter de la Date d'Entrée en Vigueur et
aux fins de ce qui précède, l'article 23 de la Convention est modifié et interprété en
conséquence.

DE L'ENTRÉE EN VIGUEUR

7.4 Le présent Avenant n°9 fait partie intégrante de la Convention et entre en vigueur (la
"Date d'Entrée en Vigueur") à compter de :

7.1.1 son approbation par Ordonnance du Président de la République ; et

|A ve

by , kC 8
72 À l'exception des modifications apportées par cet Avel

74.2 la signature par le Ministre des Hydrocarbures de l'arrêté renouvelant pour la
deuxième fois les Concessions.
nant n°9, la Convention et ses

avenants n°1 à n°8 demeurent inchangés.

Fait à Paris, le 17 Décembre 2021, en six (06) exemplaires originaux.

POUR LA RÉPUBLIQUE DEMOCRATIQUE DU CONGO

Le Ministre des Hydrocarbures

Le Ministre des Finances
|

\ j
À | à
Nicolas KAZADI KADIMA-NZUJI Didier BUDIMBU NTUBUANGA
POUR LES SOCIETES
SOCIÉTÉ CONGOLAISE DE RECHERCHE ET PERENCO RECHERCHE ET
EXPLOITATION PETROLIERE

D'EXPLOITATION DE PÉTROLE

Arthur GUERIOT Arthür GUERIOT

SOCIÉTÉ POUR LE DEVELOPPEMENT

SOCIÉTÉ DE RECHERCHE ET
PETROLIER DU LITTORAL CONGOLAIS

D'EXPLOITATION PETROLIERES

Arthür GUERIOT
ANNEXE

PROGRAMME NOTIONNEL DES TRAVAUX POUR LA PERIODE DE RENOUVELLEMENT
ET DES PROJETS DE VALORISATION DU GAZ

Les Sociétés, dans leurs efforts permanents d'optimiser le développement des Concessions,
souhaitent mettre en œuvre un Projet de Valorisation du Gaz pour le développement
économique du pays et la protection de l'environnement, sous réserve que les conditions
techniques, sanitaires, économiques et commerciales le permettent — en particulier avec la
signature de contrats de ventes de gaz de longue durée avec des acheteurs institutionnels ou
privés.

Le programme des travaux, dans le cadre de la réalisation du Projet de Valorisation du Gaz,
nécessite d'importants investissements qui incluent notamment :

ele forage de nouveaux puits producteurs de gaz naturel sur les champs de "Liawenda"
et"Kinkazi" afin de permettre une production stable et durable de gaz naturel pour une
durée minimale de vingt (20) ans ;

e l'achat, l'installation et l'exploitation d'un réseau de conduites de gaz de plusieurs
dizaines de kilomètres permettant la récupération du gaz naturel produit par les champs
des Concessions et son acheminement vers la station de traitement ;

e l'achat et l'installation d'équipements de traitement de gaz naturel à terre, permettant le
retrait de ses composants (molécules) les plus lourds et pénalisants pour les clients
finaux ;

e l'achat et l'installation d'équipements de compression de gaz naturel pour permettre
l'alimentation des clients.

Sur la période de renouvellement, les Sociétés ont identifié de nombreux projets permettant de
combattre le déclin naturel des réservoirs mais aussi de rehausser le niveau de production des
Concessions, pourvu que les conditions techniques, sanitaires et économiques le permettent.

Le programme des travaux, nécessitant d'importants investissements, inclut :
des travaux d'intégrité sur les installations actuelles vieillissantes afin de permettre la

poursuite des opérations d'exploitation jusqu'au terme du second renouvellement ;

ele forage de nouveaux puits producteurs et injecteurs sur des zones peu où pas encore
développées, en particuliers sur les champs de « Tshende », « Nsiamfumu »,
« Kinkazi » et « Liawanda » ;

IN ne
e l'augmentation de la puissance électrique pour alimenter les différents sites et permettre
ainsi l'augmentation de la production ;

e l'utilisation de technologies récentes pour augmenter la production des puits dont les
équipements actuels ont pour certains plus de 40 ans et ne sont donc plus adaptés ; et

e l'augmentation de l'injection d'eau dans les réservoirs de pétrole pour les garder en
pression et ainsi mieux les produire.
